Exhibit 10.4

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUBJECT TO
SECTION 6 BELOW, NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

WARRANT TO PURCHASE SHARES OF SERIES A-1 CONVERTIBLE PREFERRED STOCK

 

November 21, 2011

 

THIS CERTIFIES THAT, for value received, Oxford Finance LLC (“Oxford” or,
together with its successors and assigns, “Holder”) is entitled to subscribe for
and purchase up to such number of fully paid and nonassessable shares of
Series A-1 Convertible Preferred Stock of Radius Health, Inc., a Delaware
corporation (the “Company”), as is equal to the Warrant Share Amount (as
hereinafter defined) at the Warrant Price (as hereinafter defined), subject to
the provisions and upon the terms and conditions hereinafter set forth.  As used
herein, the term “Preferred Stock” shall mean Company’s presently authorized
Series A-1 Convertible Preferred Stock, $0.0001 par value per share, and/or any
stock into which such Preferred Stock may hereafter be converted or exchanged
pursuant to Section 7 hereof or otherwise, and the term “Warrant Shares” shall
mean the shares of Preferred Stock which Holder may acquire pursuant to this
Warrant and/or any other shares of stock into which such shares of Preferred
Stock may hereafter be converted or exchanged pursuant to Section 7 hereof or
otherwise.

 

1.                                       Warrant Share Amount and Warrant
Price.  The “Warrant Share Amount” means such whole number (with any fractions
rounded down) as is equal to the quotient of (a) the product of (i) the Second
Term Loan (as defined in the Loan and Security Agreement dated May 23, 2011
among General Electric Capital Corporation (“GECC”), the Lenders (as defined
therein), and the Company (the “Loan Agreement”)) made pursuant to the terms of
the Loan Agreement, multiplied by (ii) four percent (4%), multiplied by
(iii) 0.5, divided by (b) the Warrant Price.  The “Warrant Price” shall
initially be $81.42 per share, subject to adjustment as provided in Section 7
below.

 

2.                                       Conditions to Exercise.  The purchase
right represented by this Warrant may be exercised at any time, or from time to
time, in whole or in part during the term commencing on the date hereof and
ending at 5:00 P.M. Pacific time on the tenth anniversary of the date of this
Warrant (the “Expiration Date”).  As a condition to any exercise of this
Warrant, Holder shall, if the Company so requests in writing, become a party to,
by execution and delivery to the Company of an Instrument of Adherence in
substantially the form of Annex C hereto, that certain Amended and Restated
Stockholders’ Agreement dated May 17, 2011 (as amended and in effect from time
to time, the “Stockholders’ Agreement”), among the Company and the other parties
named therein, solely (i) with respect to the Warrant Shares issued upon such
exercise (and the shares of Common Stock, if any, issued upon conversion of such
Warrant Shares), (ii) to the extent that all holders of outstanding shares of
the same class and series as the Warrant Shares are then parties thereto, and
(iii) to the extent such Stockholders’ Agreement is then by its terms in force
and effect.

 

--------------------------------------------------------------------------------


 

3.                                       Method of Exercise or Conversion;
Payment; Issuance of Shares; Issuance of New Warrant.

 

(a)                                  Cash Exercise.  Subject to Section 2
hereof, the purchase right represented by this Warrant may be exercised by
Holder hereof, in whole or in part, by the surrender of the original of this
Warrant (together with a duly executed Notice of Exercise in substantially the
form attached hereto) at the principal office of Company (as set forth in
Section 18 below) and by payment to Company, by certified or bank check, or wire
transfer of immediately available funds, of an amount equal to the then
applicable Warrant Price multiplied by the number of Warrant Shares then being
purchased.  In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be in the name
of, and delivered to, Holder hereof, or as such Holder may direct (subject to
the terms of transfer contained herein and upon payment by such Holder hereof of
any applicable transfer taxes).  Such delivery shall be made within 30 days
after exercise of this Warrant and at Company’s expense and, unless this Warrant
has been fully exercised or expired, a new Warrant having terms and conditions
substantially identical to this Warrant and representing the portion of the
Warrant Shares, if any, with respect to which this Warrant shall not have been
exercised, shall also be issued to Holder hereof within 30 days after exercise
of this Warrant.

 

(b)                                 Conversion.   In lieu of exercising this
Warrant as specified in Section 3(a), Holder may from time to time convert this
Warrant, in whole or in part, into Warrant Shares by surrender of the original
of this Warrant (together with a duly executed Notice of Exercise in
substantially the form attached hereto) at the principal office of Company, in
which event Company shall issue to Holder the number of Warrant Shares computed
using the following formula:

 

X = Y (A-B)

A

 

Where:

 

X = the number of Warrant Shares to be issued to Holder.

 

Y = the number of Warrant Shares purchasable under this Warrant (at the date of
such calculation).

 

A = the Fair Market Value of one share of Company’s Preferred Stock (at the date
of such calculation).

 

B = Warrant Price (as adjusted to the date of such calculation).

 

(c)                                  Fair Market Value.  For purposes of this
Section 3, Fair Market Value of one share of Company’s Preferred Stock shall
mean:

 

(i)                                     In the event of an exercise concurrently
with the closing of an initial public offering of the Company’s common stock
(“Common Stock”), the per share Fair Market Value for the Preferred Stock shall
be the offering price at which the underwriters initially sell Common Stock to
the public multiplied by the number of shares of Common Stock into which each
share of Preferred Stock is then convertible, provided, however, that if, at the
time of the closing of such initial public offering, this Warrant is then
exercisable for Common Stock by virtue of any adjustment or adjustments pursuant
to Section 7 hereof or otherwise, whether such adjustment or adjustments have
occurred prior to such initial public offering or are occurring concurrently
with such initial public offering, then, solely for purposes of this
Section 3(c)(i), the per share Fair Market Value for such Common Stock shall be
the offering price at which the underwriters initially sell Common Stock to the
public; or

 

--------------------------------------------------------------------------------


 

(ii)                                  The average of the closing bid and asked
prices of Common Stock quoted in the Over-The-Counter Market Summary, the last
reported sale price quoted on the Nasdaq Stock Market or on any other exchange
on which the Common Stock is listed, whichever is applicable, as published in
the Western Edition of the Wall Street Journal for the three (3) trading days
prior to the date of determination of Fair Market Value, multiplied by the
number of shares of Common Stock into which each share of Preferred Stock is
then convertible, provided, however, that if, at the time of any determination
of Fair Market Value under this Section 3(c)(ii), this Warrant is then
exercisable for Common Stock by virtue of any adjustment or adjustments pursuant
to Section 7 hereof or otherwise, whether such adjustment or adjustments have
occurred prior to such determination or are occurring concurrently with such
determination, then, solely for purposes of this Section 3(c)(ii), the per share
Fair Market Value for such Common Stock shall be the average of the closing bid
and asked prices of Common Stock quoted in the Over-The-Counter Market Summary,
the last reported sale price quoted on the Nasdaq Stock Market or on any other
exchange on which the Common Stock is listed, whichever is applicable, as
published in the Western Edition of the Wall Street Journal for the
three (3) trading days prior to the date of any such determination of Fair
Market Value; or

 

(iii)                               In the event of an exercise in connection
with a merger, acquisition or other consolidation in which Company is not the
surviving entity, the per share Fair Market Value for the Preferred Stock shall
be the value to be received per share of Preferred Stock by all holders of the
Preferred Stock in such transaction as determined in the reasonable good faith
judgment of Company’s Board of Directors; or

 

(iv)                              In any other instance, the per share Fair
Market Value for the Preferred Stock shall be as determined in the reasonable
good faith judgment of Company’s Board of Directors.

 

In the event of 3(c)(iii) or 3(c)(iv), above, Company’s Board of Directors shall
prepare a certificate, to be signed by an authorized officer of Company, setting
forth in reasonable detail the basis for and method of determination of the per
share Fair Market Value of the Preferred Stock.  The Board of Directors will
also certify to Holder that this per share Fair Market Value will be applicable
to all holders of Company’s Preferred Stock.  Such certification must be made to
Holder at least ten (10) business days prior to the proposed effective date of
the merger, consolidation, sale, or other triggering event as defined in
3(c)(iii) or 3(c)(iv).

 

(d)                                 Automatic Exercise.  To the extent this
Warrant is not previously exercised, it shall be deemed to have been
automatically converted in accordance with Sections 3(b) and 3(c) hereof (even
if not surrendered) as of immediately before its expiration, involuntary
termination or cancellation if the then-Fair Market Value of a Warrant Share
exceeds the then-Warrant Price, unless Holder notifies Company in writing to the
contrary prior to such automatic exercise.

 

(e)                                  Treatment of Warrant Upon Acquisition of
Company.

 

(i)                                     Certain Definitions.  For the purpose of
this Warrant: “Acquisition” means any sale, assignment, or other disposition of
all or substantially all of the assets of Company, or any reorganization,
consolidation, or merger of Company, or sale of outstanding Company securities
by holders thereof, where the holders of Company’s securities as of immediately
before the transaction beneficially own less than a majority of the outstanding
voting securities of the successor or surviving entity as of immediately after
such transaction or, if

 

--------------------------------------------------------------------------------


 

such Company shareholders beneficially own a majority of the outstanding voting
securities of the successor or surviving entity as of immediately after the
transaction, such successor or surviving entity is not the Company; and
“Marketable Securities” means securities meeting all of the following
requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act;
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
or convert this Warrant on or prior to the closing thereof is then traded on a
national securities exchange or over-the-counter market, and (iii) Holder would
not be restricted by contract or by applicable federal and state securities laws
from  publicly re-selling, within six (6) months and one day following the
closing of such Acquisition, all of the issuer’s shares and/or other securities
that would be received by Holder in such Acquisition were Holder to exercise or
convert this Warrant in full on or prior to the closing of such Acquisition.

 

(ii)                                  Acquisition for Cash and/or Marketable
Securities.  Holder agrees that, in the event of an Acquisition in which the
sole consideration is cash and/or Marketable Securities, this Warrant shall
terminate on and as of the closing of such Acquisition to the extent not
previously exercised.  The Company shall provide Holder with written notice of
any proposed Acquisition not later than ten (10) business days prior to the
closing thereof setting forth the material terms and conditions thereof, and
shall provide Holder with copies of the draft transaction agreements and other
documents in connection therewith and with such other information respecting
such proposed Acquisition as may reasonably be requested by Holder.

 

(iii)                               Assumption of Warrant.  Upon the closing of
any Acquisition other than as particularly described in subsection
3(e)(ii) above, the Company shall cause the surviving or successor entity to
assume this Warrant and the obligations of the Company hereunder, and this
Warrant shall, from and after such closing, be exercisable for the same class,
number and kind of securities, cash and other property as would have been paid
for or in respect of the shares issuable (as of immediately prior to such
closing) upon exercise in full hereof as if such shares had been issued and
outstanding on and as of such closing, at an aggregate Warrant Price equal to
the aggregate Warrant Price in effect as of immediately prior to such closing;
and subject to further adjustment thereafter from time to time in accordance
with the provisions of this Warrant.

 

4.                                       Representations and Warranties of
Holder and Company.

 

(a)                                  Representations and Warranties by Holder. 
Holder represents and warrants to Company with respect to this purchase as
follows:

 

(i)                                     Evaluation.  Holder has substantial
experience in evaluating and investing in private placement transactions of
securities of companies similar to Company so that Holder is capable of
evaluating the merits and risks of its investment in Company and has the
capacity to protect its interests.

 

(ii)                                  Resale.  Except for transfers to an
affiliate of Holder, Holder is acquiring this Warrant and the Warrant Shares
issuable upon exercise of this Warrant (collectively the “Securities”) for
investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof.  Holder understands that the
Securities have not been registered

 

--------------------------------------------------------------------------------


 

under the Securities Act of 1933, as amended (the “Act”) by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.

 

(iii)                               Rule 144.  Holder acknowledges that the
Securities must be held indefinitely unless subsequently registered under the
Act or an exemption from such registration is available.  Holder is aware of the
provisions of Rule 144 promulgated under the Act.

 

(iv)                              Accredited Investor.  Holder is an “accredited
investor” within the meaning of Regulation D promulgated under the Act.

 

(v)                                 Opportunity To Discuss.  Holder has had an
opportunity to discuss Company’s business, management and financial affairs with
its management and an opportunity to review Company’s facilities.  Holder
understands that such discussions, as well as the written information issued by
Company, were intended to describe the aspects of Company’s business and
prospects which Company believes to be material but were not necessarily a
thorough or exhaustive description.

 

(b)                                 Representations and Warranties by Company.  
Company hereby represents and warrants to Holder that the statements in the
following paragraphs of this Section 4(b) are true and correct (a) as of the
date hereof and (b) except where any such representation and warranty relates
specifically to an earlier date, as of the date of any exercise of this Warrant.

 

(i)                                     Corporate Organization and Authority. 
Company (a) is a corporation duly organized, validly existing, and in good
standing in its jurisdiction of incorporation, (b) has the corporate power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted; and (c) is qualified as a foreign
corporation in all jurisdictions where such qualification is required, except
where the failure to be so qualified as a foreign corporation would not have a
material adverse effect on the Company.

 

(ii)                                  Corporate Power .  Company has all
requisite legal and corporate power and authority to execute, issue and deliver
this Warrant, to issue the Warrant Shares issuable upon exercise or conversion
of this Warrant, and to carry out and perform its obligations under this Warrant
and any related agreements.

 

(iii)                               Authorization; Enforceability.  All
corporate action on the part of Company, its officers, directors and
shareholders necessary for the authorization, execution, delivery and
performance of its obligations under this Warrant and for the authorization,
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise of this Warrant has been taken and this Warrant constitutes the legally
binding and valid obligation of Company enforceable in accordance with its
terms.

 

(iv)                              Valid Issuance of Warrant and Warrant Shares. 
This Warrant has been validly issued and is free of restrictions on transfer
other than restrictions on transfer set forth herein and under applicable state
and federal securities laws. The Warrant Shares issuable upon conversion of this
Warrant, when issued, sold and delivered in accordance with the terms of this
Warrant for the consideration expressed herein, will be duly and validly issued,
fully paid

 

--------------------------------------------------------------------------------


 

and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws.  Subject to applicable restrictions on transfer, the
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise or conversion of this Warrant are not subject to any preemptive or
other similar rights or any liens or encumbrances except as specifically set
forth in Company’s Certificate of Incorporation or this Warrant.  The offer,
sale and issuance of the Warrant Shares, as contemplated by this Warrant, are
exempt from the prospectus and registration requirements of applicable United
States federal and state security laws, and neither Company nor any authorized
agent acting on its behalf has or will take any action hereafter that would
cause the loss of such exemption.

 

(v)                                 No Conflict.  The execution, delivery, and
performance of this Warrant will not result in (a) any violation of, be in
conflict with, or constitute a default under, with or without the passage of
time or the giving of notice (1) any provision of Company’s Certificate of
Incorporation or by-laws; (2) any provision of any judgment, decree, or order to
which Company is a party, by which it is bound, or to which any of its material
assets are subject; (3) any contract, obligation, or commitment to which Company
is a party or by which it is bound; or (4) any statute, rule, or governmental
regulation applicable to Company, or (b) the creation of any lien, charge or
encumbrance upon any assets of Company.

 

(vi)                              Capitalization.  The capitalization table of
Company attached hereto as Annex A is complete and accurate as of the date
hereof (after giving effect to the issuance of this Warrant) and reflects
(a) all outstanding capital stock of Company and (b) all outstanding warrants,
options, conversion privileges, preemptive rights or other rights or agreements
to purchase or otherwise acquire or issue any equity securities or convertible
securities of Company.  Company has reserved 15,350 shares of Common Stock for
issuance upon conversion of the Preferred Stock.

 

(vii)                           Warrant Price.  As of the date hereof, the
Warrant Price is no greater than the lowest price (as adjusted to reflect stock
splits, stock combinations and like occurrences) at which Company has issued
Series A-1 Convertible Preferred Stock.  The Warrant Price is, and will be, no
greater than the lowest price (as adjusted to reflect stock splits, stock
combinations and like occurrences) at which the Company issues Series A-1
Convertible Preferred Stock pursuant to that certain Series A-1 Convertible
Stock Purchase Agreement, dated April 25, 2011, by and among the Company and the
persons listed on Schedule I thereto, as amended from time to time.

 

5.                                       Legends.

 

(a)                                  Legend.  Each certificate representing the
Warrant Shares shall be endorsed with substantially the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES

 

--------------------------------------------------------------------------------


 

AND EXCHANGE COMMISSION WITH RESPECT TO SUCH TRANSFER, A TRANSFER MEETING THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR (IF
REASONABLY REQUIRED BY COMPANY) AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied.  Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.

 

(b)                                 Removal of Legend and Transfer
Restrictions.  The legend relating to the Act endorsed on a certificate pursuant
to paragraph 5(a) of this Warrant shall be removed and Company shall issue a
certificate without such legend to Holder if (i) the Securities are issued by
the Company pursuant to a registration statement filed under the Act and a
prospectus meeting the requirements of Section 10 of the Act is available or
(ii) Holder provides to Company an opinion of counsel for Holder reasonably
satisfactory to Company, a no-action letter or interpretive opinion of the staff
of the Securities and Exchange Commission (“SEC”) reasonably satisfactory to
Company, or other evidence reasonably satisfactory to Company, to the effect
that public sale, transfer or assignment of the Securities may be made without
registration and without compliance with any restriction such as Rule 144.

 

6.                                       Transfers of Warrant.  In connection
with any transfer by Holder of this Warrant, the Company may require the
transferee to provide the Company with an Assignment substantially in the form
of Annex B hereto, and may require Holder to provide a legal opinion, in form
and substance satisfactory to Company and its counsel, that such transfer is
exempt from the registration and prospectus delivery requirements of the Act;
provided, that the Company shall not require Holder to provide an opinion of
counsel if the transfer is to an affiliate of Holder, provided that such
affiliate is an “accredited investor” as defined in Regulation D promulgated
under the Act.  Any transferee (including, without limitation, any affiliate of
Holder) shall take this Warrant subject to all of the terms and conditions
thereof and such transferee’s rights under this Warrant shall be subject to such
transferee’s compliance with all of the terms and conditions of this Warrant
that are applicable to Holder.  Following any transfer of this Warrant, at the
request of either the Company or the transferee, the transferee shall surrender
this Warrant to the Company in exchange for a new warrant of like tenor and
date, executed by Company.  Subject to the foregoing, this Warrant is
transferable on the books of the Company at its principal office by the
registered Holder hereof upon surrender of this Warrant properly endorsed.  Upon
any partial transfer, Company will execute and deliver to Holder a new warrant
of like tenor with respect to the portion of this Warrant not so transferred. 
Holder shall not have any right to transfer any portion of this Warrant to any
direct competitor of Company.

 

7.                                       Adjustment for Certain Events. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Warrant Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:

 

(a)                                  Reclassification, Recapitalization,
Reorganization, Conversion or Merger.  In case of (i) any reclassification,
recapitalization, reorganization, conversion or other change of securities of
the class issuable upon exercise of this Warrant (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination), (ii) any merger of Company with or
into another corporation (other than a merger with another corporation in which
Company is the acquiring and the surviving corporation and which does not result
in any

 

--------------------------------------------------------------------------------


 

reclassification, recapitalization, reorganization, conversion or other change
of outstanding securities issuable upon exercise of this Warrant and other than
a merger with respect to which the provisions of Section 3(e)(ii) are
applicable), or (iii) any sale of all or substantially all of the assets of
Company (other than any such sale with respect to which the provisions of
Section 3(e)(ii) are applicable), Company, or such successor or purchasing
corporation, as the case may be, shall duly execute and deliver to Holder a new
Warrant (in form and substance satisfactory to Holder of this Warrant), or
Company shall make appropriate provision without the issuance of a new Warrant,
so that Holder shall have the right to receive, at a total purchase price not to
exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the Warrant Shares theretofore issuable upon exercise or
conversion of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification,
recapitalization, reorganization, conversion, other change, merger or sale by a
holder of the number of shares of Preferred Stock (or any other class or series
of stock) then purchasable under this Warrant.  Any new Warrant shall provide
for adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 7.  The provisions of this subparagraph
(a) shall similarly apply to successive reclassifications, changes, mergers and
transfers.

 

(b)                                 Subdivision or Combination of Shares.  If
Company at any time while this Warrant remains outstanding and unexpired shall
subdivide or combine its outstanding shares of Preferred Stock (or of any other
class or series of stock then purchasable under this Warrant), the Warrant Price
shall be proportionately decreased and the number of Warrant Shares issuable
hereunder shall be proportionately increased in the case of a subdivision and
the Warrant Price shall be proportionately increased and the number of Warrant
Shares issuable hereunder shall be proportionately decreased in the case of a
combination.

 

(c)                                  Stock Dividends and Other Distributions. 
If Company at any time while this Warrant is outstanding and unexpired shall
(i) pay a dividend with respect to Preferred Stock (or with respect to any other
class or series of stock then purchasable under this Warrant) payable in
Preferred Stock (or shares of such other class or series of stock, if
applicable), then the Warrant Price shall be adjusted, from and after the date
of determination of shareholders entitled to receive such dividend or
distribution, to that price determined by multiplying the Warrant Price in
effect immediately prior to such date of determination by a fraction (A) the
numerator of which shall be the total number of shares of Preferred Stock (or
such other class or series of stock then purchasable under this Warrant)
outstanding immediately prior to such dividend or distribution, and (B) the
denominator of which shall be the total number of shares of Preferred Stock (or
such other class or series of stock then purchasable under this Warrant)
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Preferred Stock or with respect to any other
class or series of stock then purchasable under this Warrant (except any
distribution specifically provided for in Sections 7(a) and 7(b)), then, in each
such case, provision shall be made by Company such that Holder shall receive
upon exercise of this Warrant a proportionate share of any such dividend or
distribution as though it were Holder of the Warrant Shares as of the record
date fixed for the determination of the shareholders of Company entitled to
receive such dividend or distribution.

 

(d)                                 Adjustment for Dilutive Issuance.  The
number of shares of Common Stock issuable upon conversion of any shares of
Series A-1 Convertible Preferred Stock that are issuable upon exercise of this
Warrant shall be subject to adjustment, from time to time in the manner set
forth in Company’s Certificate of Incorporation as if such shares of Series A-1
Convertible Preferred Stock were issued and outstanding on and as of the date of
any such required adjustment.  The provisions set forth for the Warrant Shares
in Company’s Certificate of Incorporation relating to the above in effect as of
the

 

--------------------------------------------------------------------------------


 

date hereof may not be amended, modified or waived, without the prior written
consent of Holder, unless such amendment, modification or waiver affects the
rights associated with the Warrant Shares in the same manner as such amendment,
modification or waiver affects the rights associated with all other shares of
the same series and class as the Warrant Shares.

 

(f)                                    Adjustment for Pay-to-Play Transaction. 
In the event that Company’s Certificate of Incorporation provides, or is amended
to so provide, for the amendment or modification of the rights, preferences or
privileges of the Preferred Stock, or the reclassification, conversion or
exchange of the Preferred Stock, in the event that a holder thereof fails to
participate in an equity financing transaction (a “Pay-to-Play Provision”), and
in the event that such Pay-to-Play Provision becomes operative, this Warrant
shall automatically and without any action required become exercisable for that
number and type of shares of equity securities as would have been issued or
exchanged, or would have remained outstanding, in respect of the Warrant Shares
issuable hereunder had this Warrant been exercised in full prior to such event,
and the Holder elected to participate in the equity financing or elected not to
participate in the equity financing, as the case may be.

 

8.                                       Notice of Adjustments.  Whenever any
Warrant Price or the kind or number of securities issuable under this Warrant
shall be adjusted pursuant to Section 7 hereof, Company shall prepare a
certificate signed by an officer of Company setting forth, in reasonable detail,
the event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Warrant Price and number or kind
of shares issuable upon exercise of this Warrant after giving effect to such
adjustment, and shall cause copies of such certificate to be mailed (by
certified or registered mail, return receipt required, postage prepaid) within
thirty (30) days of such adjustment to Holder as set forth in Section 19 hereof.

 

9.                                       Financial and Other Reports.  From time
to time up to the earlier of the Expiration Date or the complete exercise of
this Warrant, Company shall furnish to Holder, if Company is a private company,
(a) unaudited consolidated and, if available, consolidating balance sheets,
statements of operations and cash flow statements within 30 days of each
calendar quarter end, in a form reasonably acceptable to Holder and certified by
Company’s president or chief financial officer, and (b) Company’s complete
annual audited consolidated and, if available, consolidating balance sheets,
statements of operations and cash flow statements certified by an independent
certified public accountant selected by Company within 120 days of the fiscal
year end or, if sooner, within thirty (30) days after the Company’s Board of
Directors receives the audit in final form.  All such statements are to be
prepared using GAAP and, if Company is a publicly held company, are to be in
compliance with SEC requirements.    At the time of Company’s delivery of
quarterly financial statements in accordance with this Section 9, Company shall
also deliver to Holder an updated capitalization table of Company in the form
attached hereto as Annex A, provided that the Company shall have an obligation
to deliver such updated capitalization table only if the Company is not a public
company at that time.

 

10.                                 Registration Rights.  The Company agrees
that the shares of Common Stock issued and issuable upon conversion of the
shares of Preferred Stock issued and issuable upon exercise or conversion of
this Warrant (and the shares of Common Stock issued and issuable upon exercise
or conversion of this Warrant at all times, if any, when the Warrant Shares
shall be Common Stock), shall have all registration rights pursuant to and as
set forth in the Stockholders’ Agreement, on a pari passu basis with the
investor parties thereto holding shares of Preferred Stock.  The foregoing
referenced registration rights are subject to and conditioned upon the Holder,
at the time of exercise of this Warrant, becoming a party to the Stockholders’
Agreement in accordance with the requirements of Section 2 hereof and such
registration rights will be governed by the terms of the Stockholders’
Agreement.

 

--------------------------------------------------------------------------------


 

11.                                 No Fractional Shares.  No fractional share
of Preferred Stock will be issued in connection with any exercise or conversion
hereunder, but in lieu of such fractional share Company shall make a cash
payment therefor upon the basis of the Warrant Price then in effect.

 

12.                                 Charges, Taxes and Expenses.  Issuance of
certificates for shares of Preferred Stock upon the exercise or conversion of
this Warrant shall be made without charge to Holder for any United States or
state of the United States documentary stamp tax or other incidental expense
with respect to the issuance of such certificate, all of which taxes and
expenses shall be paid by Company, and such certificates shall be issued in the
name of Holder.

 

13.                                 No Shareholder Rights Until Exercise. 
Except as expressly provided herein, this Warrant does not entitle Holder to any
voting rights or other rights as a shareholder of Company prior to the exercise
hereof.

 

14.                                 Registry of Warrant.  Company shall maintain
a registry showing the name and address of the registered Holder of this
Warrant.  This Warrant may be surrendered for exchange or exercise, in
accordance with its terms, at such office or agency of Company, and Company and
Holder shall be entitled to rely in all respects, prior to written notice to the
contrary, upon such registry.

 

15.                                 Loss, Theft, Destruction or Mutilation of
Warrant.  Upon receipt by Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant, and, in the case of
loss, theft, or destruction, of indemnity reasonably satisfactory to it, and, if
mutilated, upon surrender and cancellation of this Warrant, Company will execute
and deliver a new Warrant, having terms and conditions substantially identical
to this Warrant, in lieu hereof.

 

16.                                 Miscellaneous.

 

(a)                                  Issue Date.  The provisions of this Warrant
shall be construed and shall be given effect in all respect as if it had been
issued and delivered by Company on the date hereof.

 

(b)                                 Successors.  This Warrant shall be binding
upon any successors or assigns of Company.

 

(c)                                  Headings.  The headings used in this
Warrant are used for convenience only and are not to be considered in construing
or interpreting this Warrant.

 

(d)                                 Saturdays, Sundays, Holidays.  If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall be a Saturday or a Sunday or shall be a legal
holiday in the State of New York, then such action may be taken or such right
may be exercised on the next succeeding day not a legal holiday.

 

(e)                                  Attorney’s Fees.   In the event of any
dispute between the parties concerning the terms and provisions of this Warrant,
the party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorney’s fees.

 

17.                                 No Impairment.  Company will not, by
amendment of its Certificate of Incorporation or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of Holder hereof against impairment.

 

--------------------------------------------------------------------------------


 

18.                                 Addresses.  Any notice required or permitted
hereunder shall be in writing and shall be mailed by overnight courier,
registered or certified mail, return receipt requested, and postage prepaid, or
otherwise delivered by hand or by messenger, addressed as set forth below, or at
such other address as Company or Holder hereof shall have furnished to the other
party in accordance with the delivery instructions set forth in this Section 18.

 

If to Company:

Radius Health, Inc.

 

201 Broadway, 6th floor

 

Cambridge, Massachusetts 02139

 

Attn: Chief Financial Officer

 

 

If to Holder:

Oxford Finance LLC

 

Attn: Vice President and General Counsel

 

133 North Fairfax Street

 

Alexandria, VA 22314

 

Telephone: 703-519-6082

 

Facsimile: 703-519-5225

 

If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given five (5) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day).

 

19.                                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS WARRANT OR THE
WARRANT SHARES.

 

20.                                 GOVERNING LAW.  THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

RADIUS HEALTH, INC.

 

 

By:

/s/ C. Richard Edmund Lyttle

 

 

Name:

C. Richard Edmund Lyttle

 

 

Title:

President and Chief Executive Officer

 

 

 

Dated as of November 21, 2011

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:

Radius Health, Inc.

201 Broadway, 6th floor

Cambridge, Massachusetts 02139

Attn: Chief Financial Officer

 

1.                                       The undersigned Warrantholder
(“Holder”) elects to acquire shares of the Series A-1 Convertible Preferred
Stock (the “Preferred Stock”) of Radius Health, Inc. (the “Company”), pursuant
to the terms of the Stock Purchase Warrant dated May         , 2011 (the
“Warrant”).

 

2.                                       Holder exercises its rights under the
Warrant as set forth below:

 

(           )

 

Holder elects to purchase                            shares of Preferred Stock
as provided in Section 3(a) and tenders herewith a check in the amount of
$                    as payment of the purchase price.

 

 

 

(           )

 

Holder elects to convert the purchase rights into shares of Preferred Stock as
provided in Section 3(b) of the Warrant.

 

3.                                       Holder surrenders the Warrant with this
Notice of Exercise.

 

Holder represents that it is acquiring the aforesaid shares of Preferred Stock
for investment and not with a view to or for resale in connection with
distribution and that Holder has no present intention of distributing or
reselling the shares.

 

Please issue a certificate representing the shares of the Preferred Stock in the
name of Holder or in such other name as is specified below:

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Taxpayer I.D.:

 

 

 

 

[NAME OF HOLDER]

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

 

Name:

 

 

Title:

 

 

 

Date:

                          , 200     

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CAPITALIZATION TABLE

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

ANNEX B

 

ASSIGNMENT

 

For value received, Oxford Finance LLC hereby sells, assigns and transfers unto

 

[Name:

[OXFORD TRANSFEREE]

 

Address:

 

 

Tax ID:

 

]

 

 

that certain Warrant to Purchase Stock issued by [BORROWER] (the “Company”), on
[DATE] (the “Warrant”) together with all rights, title and interest therein.

 

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

By its execution below, and for the benefit of the Company, [OXFORD TRANSFEREE]
makes each of the representations and warranties set forth in Section 4(a) of
the Warrant and agrees to all other provisions of the Warrant as of the date
hereof.

 

 

[OXFORD TRANSFEREE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Instrument of Adherence to
Amended and Restated
Stockholders’ Agreement
dated May 17, 2011

 

[                            , 20    ]

 

Reference is hereby made to that certain AMENDED AND RESTATED STOCKHOLDERS’
AGREEMENT, dated the 17th day of May, 2011, entered into by and among Radius
Health, Inc., a Delaware corporation (the “Corporation”), and the Stockholder
parties thereto, as amended from time to time (the “Agreement”). Capitalized
terms used herein without definition shall have the respective meanings ascribed
thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of up to                              shares of Series A-1 Preferred
Stock issuable upon exercise of that certain Warrant to Purchase Shares of
Series A-1 Convertible Preferred Stock, dated November        , 2011, held by
the undersigned as of the date hereof (the “Warrant”) and all other shares of
the Corporation’s capital stock hereinafter acquired, hereby agrees that, from
and after the date of exercise of the Warrant and the resulting issuance by the
Corporation of any shares of Series A-1 Preferred Stock (or shares of Common
Stock issuable upon conversion of such shares of Series A-1 Preferred Stock) to
the New Stockholder Party, the undersigned has become a Stockholder party to the
Agreement in the capacities of a holder of Registrable Securities and a Holder,
and is entitled to all of the benefits under, and is subject to all of the
obligations, restrictions and limitations set forth in, the Agreement that are
applicable to such Stockholder parties and shall be deemed to have made all of
the representations and warranties made by such Stockholder parties thereunder. 
This Instrument of Adherence shall take effect and shall become a part of the
Agreement on the latest date of execution by both the New Stockholder Party and
the Corporation.

 

Executed as of the date set forth above.

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Signature:

 

 

Accepted:

RADIUS HEALTH, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------